     Case 3:19-cv-01480-N Document 2 Filed 06/21/19                        Page 1 of 2 PageID 25


                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                                Dallas Division


Ravit Pab
Plaintiff
v.                                                             3:19-cv-01480-N
                                                               Civil Action No.
Chanveasna Som and Dany Oun Som
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
Ravit Pab



provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.
N/A




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

Plaintiff Ravit Pab
Equal Justice Center, counsel for Plaintiff
Defendant Chanveasna Som
Defendant Dany Oun Som
                 Case 3:19-cv-01480-N Document 2 Filed 06/21/19                        Page 2 of 2 PageID 26



                                                              Date:
                                                                                   6/21/2019
                                                              Signature:
                                                                                   /s/ Christopher J. Willett
                                                              Print Name:          Christopher J. Willett
                                                              Bar Number:
                                                                                   24061895
                                                              Address:
                                                                                   510 S. Congress Ave. Ste. 206
                                                              City, State, Zip:
                                                                                   Austin, TX 78704
                                                              Telephone:
                                                                                   512-474-0007 ext. 107
                                                              Fax:
                                                                                   517-474-0008
                                                              E-Mail:
                                                                                   cwillett@equaljusticecenter.org




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
